

117 HR 353 IH: Security Clearance Improvement Act of 2021
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 353IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Mrs. Murphy of Florida introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo modify the Standard Form 86 questionnaire used for national security eligibility determinations to include questions regarding an individual’s membership in, or association with, organizations spreading conspiracy theories regarding the Government and participation in the activities occurring at the United States Capitol on January 6, 2021, and for other purposes.1.Short titleThis Act may be cited as the Security Clearance Improvement Act of 2021.2.Modification of Standard Form 86 to include questions regarding an individual’s membership in, or association with, organizations spreading conspiracy theories regarding the Government and participation in the activities occurring at the United States Capitol on January 6, 2021(a)In generalNot later than 60 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall modify section 29 (relating to associations) of Standard Form 86 (commonly referred to as SF–86) to include the following questions:(1)Have you ever been a member of, associated with, or knowingly engaged in activities conducted by an organization or movement that spreads conspiracy theories and false information about the United States Government?.(2)Did you participate in the activities occurring at the United States Capitol on January 6, 2021, or in any similar activity?.(b)Additional informationEach question required to be included in Standard Form 86 under subsection (a) shall include—(1)an option for the individual filling out such Form to answer each question Yes or No; and(2)a separate area for such individual, if such answer is Yes, to provide additional information regarding such answer, including the nature of, and reasons for, the individual’s involvement with the organization, movement, or activities described under such question. 